Citation Nr: 0801667	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-05 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right scaphoid nonunion, status 
post surgical repair.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel











INTRODUCTION

The veteran had active service from August 1993 to February 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that assigned an initial 10 percent rating 
for the veteran's service-connected right scaphoid nonunion, 
status post surgical repair.  As the veteran disagreed with 
the initial rating provided for this disability, the Board 
will consider entitlement to an increased rating from the 
effective date of service connection, to include entitlement 
to any "staged rating" throughout this time frame.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

In July 2005 and June 2006, the Board remanded this case for 
procedural and evidentiary considerations, and the action 
requested by those remands has been accomplished to the 
extent possible.  This case is now ready for further 
appellate review.


FINDINGS OF FACT

1.  The veteran's right scaphoid nonunion, status post 
surgical repair, is not manifested by unfavorable or 
favorable ankylosis of the wrist.

2.  The veteran has arthritis of the right thumb with painful 
motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right scaphoid nonunion, status post surgical 
repair, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 
5215 (2007).  

2.  The criteria for a separate 10 percent, but not greater, 
initial rating for right thumb arthritis have been met, 
effective February 2, 2001.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5224 (as 
in effect before and after August 26, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5228 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
medical records are associated with the claims folder, as are 
post-service VA medical examination reports and VA and 
military hospital treatment records.  The Board therefore 
finds that VA has satisfied its duty to notify and the duty 
to assist pursuant to the VCAA.  


II.  Entitlement to an initial rating in excess of 10 percent 
for right scaphoid nonunion, status post surgical repair

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate Diagnostic Codes identify 
the various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Service connection for right scaphoid nonunion, status post 
surgical repair, was granted by a June 2002 rating action.  
The RO assigned a 10 percent rating for this condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5215, effective from 
February 2, 2001.  

A March 2001 Army military hospital X-ray report reflects an 
impression of status post arthrectomy without evidence of 
significant instability on stress views.  

May 2001 VA outpatient records reflect an assessment of 
chronic right wrist pain and decreased mobility.  

November 2001 VA general medical examination revealed the 
history of the veteran's fracturing his right wrist as a 
result of a fall in service, at which time he suffered a 
nonunion of the scaphoid with subsequent surgery and repair.  
The right thumb was reportedly still very painful with 
decreased strength in his grip, and there was decreased range 
of motion in the wrist with right thumb locking.  Physical 
examination revealed a well-healed scar in the palmar surface 
of the right wrist in the medial aspect, which was 
approximately 4 centimeters (cm) in length and without 
evidence of keloid formation.  There was a slight perceptible 
loss of grip strength on the right approximately 4+/5 
compared to the left.  

The range of motion of the right wrist indicated dorsiflexion 
at 50 degrees, palmar flexion at 70 degrees, radial deviation 
at 20 degrees, and ulnar deviation at 30 degrees.  
Examination of the hands revealed a deformity of the middle 
interphalangeal joint of the index finger of the right hand 
with laxity of this joint.  All fingers were able to oppose 
the median transverse crease however, and both thumbs were 
able to approximate the base of the fifth digit of their 
respective hands.  X-rays were interpreted to reveal that the 
distal half of the carpal navicular bone had been resected 
and an old healed fracture of the first metacarpal.  The 
impression was postoperative resection distal half of the 
right carpal navicular, radiocarpal joint space loss, and old 
fracture, right first metacarpal.  The diagnoses included 
status post right scaphoid nonunion with surgical repair and 
decreased range of motion of the wrist and thumb, and 
deformity of the middle interphalangeal joint of the right 
index finger with laxity of this joint.  

VA examination in March 2004 again noted the veteran's in-
service fracture of the right scaphoid as a result of a fall 
in 2000.  After casting was unsuccessful, surgery was 
performed and the bone was removed.  The veteran continued to 
complain of intermittent wrist pain which was mild but at 
times rose to 8 out of a possible 10.  He also had some pain 
over the area of the metacarpophalangeal joint of finger 
number 1 and there appeared to be a tender spot in this area.  
Examination of the "wrists" indicated a possible small 
ganglion cyst over the tendon to the first digit.  The 
metacarpophalangeal joint was normal and there was 90 degrees 
of flexion, 0 degrees of extension, and the proximal 
interphalangeal (PIP) joint had 45 degrees of flexion and 0 
degrees of extension.  Deluca signs for both joints were 
excursion 5, speed 5, strength 5, coordination 5, and 
endurance 5.  Examination of the wrists revealed some 
tenderness over the flexor surface with a 3 cm scar which was 
well-healed, nondeforming, nontender, and well-supplied with 
blood, but lighter than the surrounding skin.  There were 80 
degrees of flexion and dorsiflexion, 10 degrees of radial 
deviation, and 15 degrees of ulnar deviation.  Deluca signs 
were excursion 4, speed 5, strength 5, coordination 5, and 
endurance 3 to 4.  The diagnoses included "left" scaphoid 
fracture and removal with slight decreased motion of the 
"left" wrist, and ganglion cyst of the right thumb without 
evidence of intrinsic joint disease.  

X-rays were compared with those from November 2001, and found 
to reveal the resection of the right carponavicular.  Some 
lucency and sclerosis was present in the proximal half of the 
navicular.  There was also an old healed fracture of the 
proximal first metacarpal and possible progression in the 
joint space narrowing and degenerative joint disease (DJD) of 
the radiocarpal joint.  The impression was postoperative 
removal of the distal half of the scaphoid with little change 
from the last examination, old healed fracture of the first 
metacarpal, and radiocarpal DJD.  The examiner commented that 
the veteran's conditions played a part in his activities as a 
computer technician, and that he had missed some work because 
of his combined number of injuries.  He further commented 
that the wrist had excellent flexion and dorsiflexion which 
would not be affected by pain, increased motion or fatigue.

VA joints examination in January 2006 revealed that since the 
veteran's partial scaphoid excision in 2000, he noted 
increasing pain and weakness with the right wrist.  He also 
noted significant grip weakness and dislocation of his thumb 
with certain usage of the thumb.  Baseline pain was reported 
4/10 and at its worst, 10/10.  He stated that he was unable 
to lift more than 50 pounds at a time secondary to feelings 
of weakness with his grip and the dislocating sensation of 
the thumb.  He also stated that there was swelling with 
increased activity and locking of the right thumb.  The pain 
and weakness affected him approximately twice a day and he 
also indicated that there was increased fatigue involving the 
right thumb and wrist.

The veteran had undergone injections for the pain but had no 
further interest in this kind of treatment.  He had also had 
extensive hand therapy, which had improved his grip strength 
but not his pain.  Physical examination revealed that the 
veteran had 90 degrees of wrist flexion bilaterally, 80 
degrees of extension on the right and 90 on the left, ulnar 
deviation of 50 degrees on the right and 63 on the left, and 
radial deviation of 20 degrees on the right and 25 degrees on 
the left.  There was 5/5 strength in his thumb/index finger 
pinch and thumb adduction pinch.  He had 5/5 strength in his 
grip strength bilaterally but his grip was palpably less with 
the right hand than the left.  There was no tenderness to 
palpation in the snuffbox and minimal pain with carpal 
metacarpal (CMC) grind of the right thumb. 

X-rays of the right wrist revealed evidence of distal pole 
excision of the right scaphoid, with evidence of scapholunate 
degeneration and some radiolunate and radioscaphoid 
degeneration.  There was also some CMC arthritis at the base 
of the thumb with evidence of instability at the CMC joint.  

The impression was scaphoid nonunion status post partial 
distal pole excision with continued right wrist weakness and 
thumb instability.  The examiner commented that the veteran 
had significant pain on usage of the right wrist and thumb, 
particularly with pushing activities and lifting more than 50 
pounds.  The veteran also had decreased movement of the right 
wrist compared to the left and excessive fatigability.  The 
examiner found that these were affecting his function both in 
terms of his work and also his daily activities.  

VA joints examination in January 2007 revealed that the 
veteran again reported ongoing difficulties with his right 
wrist.  Although the veteran is right hand dominant, he had 
learned how to protect his wrist and thumb.  The pain was 
usually 4/10.  If he did anything too strenuous or especially 
if he jammed the thumb, the pain would go to 10/10.  The 
thumb reportedly seemed to "dislocate" at the base of the 
first metacarpal.  This occurred if he put excessive 
longitudinal pressure on the thumb or if he "jams it."  
When that happened, the base of the first metacarpal seemed 
to dislocate from its normal position.  He then had to 
manually push it back into place.  He noted that if he could 
maintain the metacarpal phalangeal joint of the thumb in full 
extension, he could put some pressure on the end of his thumb 
without causing the dislocation.  He noted that his 
activities of daily living could be performed as long as he 
did so carefully.  If he was too forceful or vigorous, he 
would get a bad exacerbation and it would take two or three 
days to quiet down.  Taking acetaminophen could be helpful, 
and keyboarding and general writing could be done without 
aggravating his symptoms.  The veteran avoided lifting over 
50 pounds as it would aggravate his symptoms, and he noted 
increased fatigability of his right thumb and wrist with 
excessive, repetitious type activity even if it was light 
activity.  Therapy following the surgery improved grip 
strength but cortisone injections did not have any 
significant benefit.

Examination revealed a well-healed, approximately 3 cm 
surgical incision on the volar aspect of the radial side of 
the right wrist.  The wrist had active extension to 70 
degrees and passive extension to 85 degrees.  The veteran had 
active flexion to 65 degrees and passive flexion to 80 
degrees.  Ulnar deviation was 45 degrees bilaterally and 
radial deviation was 25 degrees actively.  He had full range 
of motion of his thumb and fingers and could make a tight 
fist.  He could also strongly 




oppose his thumb to the tips of all of his fingers and to the 
base of all of his fingers.  Subjectively, grip strength was 
less on the right than with the left hand.  There was no real 
tenderness around the wrist or right thumb, and no swelling.  
The first metacarpal clinically was stable and could not be 
forced into subluxation at its base.  There were no 
neurovascular deficits.  X-rays of the right wrist revealed 
that the distal pole of the scaphoid had been excised, and 
there were some mild degenerative changes of the scaphoid 
lunate joint and radial scaphoid joint.  There were also mild 
degenerative changes at the first metacarpal trapezial joint.  
The diagnosis was scaphoid nonunion with subsequent surgical 
excision of the distal pole with persistent right wrist 
weakness and thumb instability as noted.  The examiner 
commented that the veteran continued to have ongoing symptoms 
in his right wrist and thumb.  He was able to function if he 
avoided strenuous activity or lifting, and especially if he 
avoided activities placing a longitudinal stress on the 
thumb.  He also had weakened movement that was approximately 
3/5 and excess fatigability at 4/5.  Coordination was noted 
as 5/5 and range of motion was full, but the veteran did get 
flare-ups with excessive, repetitious activity or lifting, 
and his condition was noted to be permanent without any 
expectation of improvement in the future.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2007). 
The highest disability rating available under Diagnostic Code 
5215 for limitation of motion of the wrist is 10 percent.  
Because the veteran's right wrist disability is already rated 
at 10 percent disabling, this Diagnostic Code does not 
provide for a higher rating.  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, as 
the veteran is receiving the maximum schedular rating for 
limitation of motion of the 



wrist, there is no basis for a rating greater than 10 percent 
based on limitation of motion due to any functional loss.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered application of Diagnostic Code 
5214 which provides for a 30 percent rating for favorable 
ankylosis of the major wrist.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  Ankylosis 
was not found, as the veteran demonstrated motion of the 
wrist during each VA medical examination. Therefore, a higher 
disability rating under this Diagnostic Code is not possible.

On VA examination in November 2001, the diagnosis was status 
post right scaphoid nonunion with surgical repair and 
decreased range of motion of the wrist and thumb.  There is 
x-ray evidence of mild degenerative changes of the first 
metacarpal trapezial joint.  Accordingly, the Board will 
consider whether a separate rating is warranted for the 
veteran's right thumb disability, which has been associated 
with his wrist.  See Esteban v. Brown, 6 Vet. App. 259 
(1994). 

Under 38 C.F.R. § 4.59, painful motion is an important factor 
of disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  The veteran has arthritis of the right thumb and 
painful motion.  Accordingly, a 10 percent rating is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
effective from February 2, 2001.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A rating 
in excess of 10 percent is not warranted, as there is no 
evidence of unfavorable ankylosis of the thumb or of 
limitation of motion of the thumb with a gap or more than two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5224 (as in effect before and after August 
26, 2002); 38 C.F.R. § 4.71, Diagnostic Code 5228 (2007).  To 
the contrary, in January 2007 the veteran had full range of 
motion of his thumb and could strongly oppose his thumb to 
the tips of all of his fingers and to the base of all of his 
fingers.  Accordingly, the preponderance of the evidence is 
against entitlement to a rating in excess of 10 percent for 
arthritis of the right thumb.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected right scaphoid nonunion, status post 
surgical repair, is denied.

Entitlement to a separate, 10 percent, but not greater, 
rating for right thumb arthritis is granted, subject to the 
regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


